Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered March 25, 1993, convicting him of robbery in the first degree, robbery in the second degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, including those involving eyewitness identification testimony, are questions to be determined by the jury, which saw and heard the witnesses (see, People v Caban, 120 AD2d 603). Its determination is accorded great weight on appeal and will not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Finally, viewing the totality of the circumstances, the defense counsel provided meaningful representation (see, People v Ellis, 81 NY2d 854; People v Baldi, 54 NY2d 137; People v Droz, 39 NY2d 457). Rosenblatt, J. P., Ritter, Santucci and Krausman, JJ., concur.